Citation Nr: 1646373	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  08-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic headaches associated with a scar and laceration of the scalp on the back of the head.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran served on active duty from November 1949 to February 1953. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2011, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

The Board also notes that, in a September 2015 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and an unspecified neurocognitive disorder and assigned a 70 percent evaluation, effective from October 23, 2008.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain another VA examination and opinion, which fully complies with the Board's October 2011 remand directives. Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the Board notes that the AOJ obtained various opinions in connection with the Veteran's increased rating claim in November 2013, December 2013, March 2015, and June 2015.  However, the VA examiner's opinions are contradictory.  Specifically, the December 2013 VA examiner determined that the Veteran did not have a traumatic brain injury (TBI) or residuals of a TBI, whereas the November 2013 VA examiner opined that the Veteran's chronic posttraumatic headaches were likely as not due to trauma to the head during service.  The Board notes that the Veteran is already service-connected for headaches; however, the rating criteria under the diagnostic codes for headaches and TBI are different and, in this case, the Veteran has multiple symptoms that he has alleged are attributable to the residuals of the head injury.  It is unclear whether the symptoms are related to the head injury or unrelated pathology that is not service-connected.  

In the October 2011 remand, the Board directed the AOJ to schedule the Veteran for examinations by the appropriate physicians to determine the current severity and associated impairment of function of his posttraumatic headaches.  It was requested that the VA examiner be provided a revised copy of the rating criteria pertaining to TBI.  The examiner was requested to elicit the Veteran's complaints and comment as to whether the symptoms alleged and found were attributable to the service-connected residuals of a head injury or were clearly due to unrelated pathology that is not service-connected.  The Board also directed that any special examinations and studies for a complete picture of the Veteran's service-connected disability be completed.  However, as noted above, there is inconsistency in the VA examination reports that were obtained.  As such, the Board finds that this case must be remanded to ensure compliance with its prior remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected posttraumatic headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's headaches under the rating criteria.  In particular, he or she should discuss the frequency and duration of the Veteran's headaches, including the frequency of prostrating attacks and whether those attacks are productive of severe economic inadaptability. 

The examiner should also include an evaluation for each of the aspects that are characteristic of a traumatic brain injury (cognitive, emotional/behavioral, and physical).  

If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained in order that there may be a complete picture of the Veteran's residuals of a traumatic brain injury.

The examiner should address whether the Veteran's symptoms are attributable to his service-connected residuals of a head injury or are due to unrelated pathology that is nonservice-connected.  Specifically, the examiner should comment on the Veteran's claimed symptoms of visual impairment apart from any residuals of a right eye surgery performed at a VA medical facility, his claimed seizure disorder, his claimed bladder incontinence, and his diagnosed dementia and alcohol abuse.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




